CaS€ 1-19-41478-€88 DOC 3 Filed 03/13/19 Entered 03/13/19 22246:59

UNITED STATES BANKRUPTY COURT
EASTERN DISTRICT OF NEW Y()RK

X
In re: Case No. 19-41478

 

GREEN BUILDERS 2020, LLC
CHAPTER 11

Debtor.

___-X

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the creditor
matrix/list of creditors submitted herein is true and correct to the best of his or her knowledge

Dated: March 13, 2019

 

Debtor

 

Joint Debtor

%

Attorhey fo\r Debtor

